DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1, 3-7, 9-14, 16-17, 19-22, 24, 26)  in the reply filed on 06/24/22 is acknowledged.  The traversal is on the ground(s) that “…the Office has not made a persuasive showing that there would be  a serious burden in examining the subject matter of all the claims in Groups I, II and III together…[t]hat a search of Groups I, II, and III can be made without undue burden because a literature search for these groups would be largely coextensive…[k]ey words could be chosen that incorporates the inventios in all claim groups such that the same search terms could be used to search the prior art…”.  This is not found persuasive because under PCT Rules 13.1-13.2, a lack of unity of invention may only be established a posteriori by showing that the common subject matter does not define a contribution over the prior art. In this case, the inventions identified in the restriction requirement dated 04/27/22 lack an unity of invention because their special technical feature does not make a contribution over the prior art in view of, or as evidenced by, the disclosure, citation and application of the publication WO 2016/091109 (US 2017/0276732), US 6274265, US 2014/0049227 and US 2012/0053871. In particular, both WO 2016/091109 (US 2017/0276732) and US 6274265 have been used to set forth and/or establish a prima-facie case of anticipation and/or obviousness and/or the rejection(s) of record hereinbelow. Ipso facto, at least lack of unity a posteriori has been demonstrated. Accordingly, serious burden would be raised if the search of such different groups was made as required for the separate, distinct inventive groups. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of Species I-b (i.e., claims 1, 3-4, 6, 19-22, 24, 26) in the reply filed on 06/24/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/22, 08/30/21, 05/15/20 was considered by the examiner.
Drawings
The drawings were received on 02/14/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention relates”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 19-22, 24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the open circuit voltage" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the integrity" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The term “determining the integrity” in claim 1 is a relative term which renders the claim indefinite. The term “integrity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree. In this case, the specific degree or extent of “integrity” is totally unknown, subjective and open to interpretation. Further, it is immediately unclear what is specifically meant by the term “integrity” in the context of the claimed invention (i.e., structural integrity, functional integrity, thermal integrity, electrical integrity, uniformity/uniform, homogeneous and the likes). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “compromised integrity” in claim 19 is a relative term which renders the claim indefinite. The term “compromised integrity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree. In this case, the specific degree or extent of “integrity” is totally unknown, subjective and open to interpretation. In addition, it is uncertain what is meant by “compromised” in the context of the language “compromised integrity”. Further, it is immediately unclear what is specifically meant by the term “integrity” in the context of the claimed invention (i.e., structural integrity, functional integrity, thermal integrity, electrical integrity, uniformity/uniform, homogeneous and the likes). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a plural days duration”, and the claim also recites “at least one week”, “at least two week”, “at least three week”, “at least a part of a shipment period”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “a temperature above room temperature”, and the claim also recites “above 25°C”, “above 30°C”, “above 35°C”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 19-22, 24, 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al 2017/0276732.
As to claims 1, 19-20, 24, 26:
	Yang et al disclose a process/method for maturing/preparing/screening an electrochemical cell such as a lithium-ion battery (Abstract) comprising the step of galvanostatically discharging the lithium-ion batteries to an inflection point voltage at a first constant current I1 wherein the lithium ion batteries are rested for a first rest time T1 (i.e., first maturation period) to raise an open circuit voltage V1 (i.e., applicant’s broadly claimed charging step) which is greater than the inflection point voltage, and galvanostatically discharging the lithium-ion batteries to the inflection point voltage at a second constant current I2 where I2<I1; and then resting the lithium ion batteries for a second rest time T2 (i.e., second maturation period), and screening the lithium-ion batteries based on a self-discharge thereof, or voltage decay or self-discharge performance (0009) (applicant’s undefined “at least one measurement”) (Abstract; 0005-0009; 0014-0023; Figures 1 & 3-4), thereby removing batteries (i.e., cell removal signal) having the large self-discharging performance or voltage decay (i.e., considering and/or determining battery performance and/or battery integrity). Yang et al disclose charging (per se) the lithium-ion battery (0018, 0022-0023). Note that Yang et al implicitly teach the measurement apparatus being incorporated in the lithium-ion battery. In this case, the teachings of Yang et al are sufficient to satisfy applicant’s broadly claimed requirements. 
As to claims 3-4, 6:
Yang et al implicitly compare voltages because voltage measurements V0 at a first constant current I1 at a first time t1 (0016; 0016-0023) and charge cutoff voltage V1 at a second constant current I2 at a second time t2 are measured/compared to determine voltage decay and/or removing batteries having large self-discharge (0019; 0016-0023). During this process, the lithium-ion batteries are rested for a first rest time T1 and for a second time T2 [i.e., first maturation period) to raise an open circuit voltage V1, and galvanostatically discharging the lithium-ion batteries to the inflection point voltage at a second constant current I2 where I2<I1; and then resting the lithium ion batteries for a second rest time T2 (i.e., second maturation period: see Abstract; 0005-0009; 0014-0023; Figures 1 & 3-4]. 
As to claim 21:
	Yang et al disclose maturation periods including 7 days (0026).
As to claim 22:
Yang et al disclose at or near room temperature (claim 11). 
Thus, the present claims are anticipated. 

(at least) Claims 1, 21-22 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Kraska et al 6274265.
As to claims 1, 26:
	Kraska et al disclose a process/method for maturing/evaluating an electrochemical cell such as a lithium-ion containing body/arrangement (see claim 18; COL 5, lines 5-20) to identify a defective electrochemical cell (Abstract; CLAIMS 1-3 & 20; COL 2, line 60 to COL 3, line 20; COL 6, line 56 to COL 7, line 60)  comprising the step of storing the cell without burn-in at an elevated temperature for a storage time; testing the cell at the end of the storage time period by measuring a parameter of the cell related to the cell voltage; and determining whether the cell is defective based upon the measured parameter (i.e., applicant’s undefined step of determining integrity) (see CLAIMS 1-3; COL 6, line 56 to COL 7, line 60). In this case, the teachings of Kraska et al are sufficient to satisfy applicant’s broadly claimed requirements. 
As to claims 21-22:
Kraska et al disclose temperatures greater than 25°C (claim 5); in the range of 30-70°C (claim 6); and/or a temperature of less than 80°C (claim 4). Kraska et al disclose storage time period of less than 11 days (claim 9); and/or 1-3 days (claim 11); 23 days (see TABLE 1). 
Thus, the present claims are anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727